Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered.
Allowable Subject Matter
Claim(s) 1, 3, 6-9 and 17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Ibrahim (US 20080239734), Mochizuki (US 20140029289), alone or in combination, do not disclose the following claim limitations:
“a controller programmed to control the swivel actuator to swivel the spot beam by a swivel angle and to control the turn on/off circuit based on the swivel angle alone such that the turn on/off circuit keeps a driving current supplied into the light source constant when the swivel angle of the spot beam is included in a first predetermined range, reduces the driving current supplied into the light source when the swivel angle of the spot beam exceeds the first predetermined range, and turns off the driving current supplied into the light source when the swivel angle exceeds a second predetermined range, 
wherein the turn on/off circuit turns off the driving current supplied to the light source when a forward vehicle is detected”, in combination with remaining limitations of claim 1; (claim(s) 3, 6-9 and 17 is/are allowed as depending therefrom).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844